IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


HAROLD HERRSCHAFT,                        : No. 10 MM 2016
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
HONORABLE WALLACE H. BATEMAN,             :
J., COURT OF BUCKS COUNTY,                :
                                          :
                    Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist

from the caption.